Citation Nr: 9915937	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's net worth is a bar to payment of 
Department of Veterans Affairs improved death pension 
benefits.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the appellant's net worth was a bar to the 
payment of improved Department of Veterans Affairs (VA) death 
pension benefits and denied her claim of entitlement to such 
benefits.  

In November 1998 the Board remanded this matter to the RO for 
the following: 1.) Review of the documentation reflecting a 
change in ownership of property; 2.) To obtain an updated VA 
Form 21-8049, in particular to establish that the appellant 
had only $10.00 shelter expenses; 3.) To establish that the 
reported assets of $60,000 continued to exist and whether 
such assets were liquid (readily converted into cash).  
The requested development has been accomplished and the claim 
is now before the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant reported $56,564.94 in liquid assets, 
annual income of approximately $6,714, and estimated annual 
expenses of $11,575.56.  The appellant's expenses exceed her 
income by approximately $4,861.56 per year.

2.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.



CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
improved death pension benefits.  38 U.S.C.A. §§ 1543, 5107 
(West 1991); 38 C.F.R. §§ 3.271, 3.274, 3.275 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to Department of 
Veterans Affairs improved death pension benefits because her 
household expenditures and daily medication are twice the 
amount of her income.  It is the decision of the Board that 
the preponderance of the evidence is against the claim that 
the appellant's net worth is not a bar for the purpose of 
improved pension benefits.

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value are available that may be obtained, and which have not 
already been requested or associated with his claims folder.  
The Board accordingly finds that the duty to assist her, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.  

The law authorizes the payment of improved death pension 
benefits to the surviving spouse of a veteran of a period of 
war who has the requisite service or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability pension.  
38 U.S.C.A. §§ 1541 (West 1991). 

The appellant reported in December 1998 that she owned 
approximately $1,931.94 in a checking account, $14,633.00 in 
a savings account and another $40,000.00 in certificates of 
deposit.  The record establishes that the appellant was born 
in January 1916.  In 1999, the RO determined that the life 
expectancy was 7.0 years.  A corpus of estate determination 
was made by the RO in January 1999.  The RO determined that 
that the appellant did not own any real property, her monthly 
shelter expenses were $80.00 and that her liquid assets were 
$56,564.94.  The RO noted although the appellant's annual 
expenses exceeded her annual income, given the size of her 
net worth, that it would take 11 years to deplete her estate.  
In essence, the corpus of estate would outlast life 
expectancy.  The RO concluded that it was reasonable that the 
appellant use some of her net worth to cover her extra 
expenses.

Under the law, a improved death pension payable to a 
surviving spouse shall be denied or discontinued when the 
corpus of the estate is such that under all the 
circumstances, including consideration of the of the 
surviving spouse and the income of any child from whom the 
surviving spouse is receiving increased pension, it is 
reasonable that some part of the corpus of such estate be 
consumed for the surviving spouse's maintenance.  38 U.S.C.A. 
§ 1543(a)(1) (West 1991); 38 C.F.R. § 3.274(c) (1998).  The 
terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b) (1998).  In determining whether some part 
of the claimant's estate should be consumed for the 
claimant's maintenance, consideration will be given to the 
amount of the claimant's income together with the following: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents 
who meet the definition of "member of the family"; and 
potential rate of depletion, including unusual medical 
expenses for the claimant and the claimant's dependents.  38 
C.F.R. § 3.275(d) (1998).

Here, the pertinent question is whether it is reasonable for 
a portion of the estate in question to be consumed to provide 
for the appellant's maintenance.  The appellant reported 
$56,564.94 in liquid assets, annual income of approximately 
$6,714, and estimated annual expenses of $11,575.56.  The 
appellant's expenses exceed her income by approximately 
$4,861.56 per year.  The appellant has reported $1,931.94 in 
a checking account, $14,633.00 in a savings account and 
$40,000.00 in Certificates of Deposit.  She did not report 
interest income.  Although that fact is unlikely in view of 
certificate of deposit, we will adjudicate the issue on the 
premise that there is no interest income.

The appellant has sufficient assets to meet her necessary 
living expenses for the expected remainder of her life.  Her 
concerns for her long-term care are understandable, but 
entitlement to improved death pension benefits is based on 
her current net worth and financial needs, not future 
expenses that, at this point, are purely speculative.  Should 
the corpus of the estate become significantly depleted by 
increased expenditures or for other reasons, she may again 
file a claim for improved death pension benefits.  However, 
based upon the current record, the Board finds that her 
corpus of estate is of sufficient size such that some portion 
of it should be consumed to defray the cost of her 
maintenance.  Accordingly, the Board concludes that her net 
worth currently is a bar to receipt of improved death pension 
benefits.  


ORDER

The claim for improved death pension benefits is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

